Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 1 of 11

¥
*

CRIMINAL COURT OF THE STATE OF NEW YoRK 8 Ofe .
NEW YORK COUNTY: PART D

meee TRE Ary.
THE PEOPLE OF THE STATE OF NEW YORK, veut LOR Ney

NOTICE OF PETITION

~againsi- NO. 2013NY050589

Honorable Steve Statsinger
HELEEN MESS,

Oral argument requested Y
Defendant.

PLEASE TAKE NOTICE thai upon the annexed affidavit, duly affirmed on the 29th day of
November, 2018, upon the indictment and upon all those proceedings previously had herein,
Defendant Heleen Mees will move this Court at the Courthouse, 100 Centre Street, New York,

New York, before the Honorable Steven Statsinger, at a date and time to be fixed by the Court, for

a writ of error coram nobis relief.

PLEASE TAKE FURTHER NOTICE, that Defendant reserves the right to make-such
further motions pursuant to CPL § 255.20 (2) & (3) as may be necessitated by the Court’s decision

on the within motion and by further developments which, even by due diligence, Defendant could

not now be aware.

NYC CRIMINAL COURT
itis GEC -3 P 202
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 2 of 11

¢

Dated: November 29, 2018

To!

Clerk of the Court
Hon. Steven Statsinger
District Attorney’s Office

Signature

THE SWEENEY BUILDING
30 Main Street, Apt. 11H
Brooklyn, New York 11201
DSC HOEMUNCes.COM.
(917) 325-5877

Defendant Pro Sé
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 3.of 11

CRIMINAL COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY: PART D

 

 

THE PEOPLE OF THE STATE OF NEW YORK,

AFFIRMATION IN
SUPPORT OF AMENDED

suai

CORAM NOBIS RELIEF
-against- NO. 2013NY050589
HEIFEN MEES.

Defendant.
x

 

AMENDED PETITION FOR WRIT OF CORAM NOBIS RELIEF
VACATE ADJOURNMENT IN CONTEMPLATION OF DISMISSAL

1. I am the defendant pro se in this case. On February 22, 2018, Your Honor denied
my motion to direct the District Attorney’s Office to reopen the instant case pursuant to C.P.L. §
160.50(1)\(d)Gi). On July 2, 2018, Your Honor denied my petition for writ of coram nobis rcliet.
On October 30, 2018, Your Honor denied my motion pursuant to CPL § 440.10(1)(h). Hereby, |
file an amended petition for writ of coram nobis relief.

2. My counsel, Ira D. London Esq., advised me that there would be no adverse effects
of the ACD for my visa status and border control. My counsel also told me that my record would.
be sealed. This is simply untrue.

3. Every time I enter the United States, 1 must go through secondary inspection, that
is, 1 am being detained at the U.S. border almost on a monthly basis. According to U.S. Customs
and Border Control officers, | must go through secondary inspection until | reach the age of 95. It

means that I received a life sentence of being detained at the border upon entering the country. I
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 4 of 11

have contacted the office in Albany that is charged with the sealing of criminal records in New
York State, and they say that my record is sealed. I have contacted the Department of Homeland
Security, but they say nothing changes as long as the ACD is not vacated. The record is thus only
sealed under New York law, not under federal law.

4, In January 2016, almost a year after my ACD had expired, 1 had great difficulty
renewing my journalist visa even though 1] had been a legal resident of the United States for 16
years. I never had any difficulty renewing my U.S. visa before. The officers of the U.S. Consulate-
General in Amsterdam wanted to see all the documents in the criminal file even after my counsel
affirmed that the arrest and prosecution should be deemed a nullity. Only after handing over ali
the documents and coming in for an interview with the U.S. consul-general in Amsterdam, I got a
few visa, but it has a special stamp saying CLASS RECORD REVIEWED— NO INELIGIBILITY
REVEALED. This was still under the Obama administration. My visa is up for renewal in 2021.
The current administration may well deny my application because of the ACD.

5. According to leading legal scholars, the New York ACD can be considered a
“conviction” for the purpose of U.S. immigration law. Under the Immigration and Nationality Act
(INA) Section 101(a)(48)(A), a conviction occurs when:

1) a judge or jury has found the alien guilty or the alien has entered a plea of guilty or nolo
contendere or has admitted sufficient facts to warrant a finding of guilt; or,

2) the judge has ordered some form of punishment, penalty, or restraint on the alien's liberty
to be imposed. (emphasis added)

While I did not enter a guilty plea, the fact that this Court imposed mandatory therapy sessions
may be interpreted as a conviction under federal law. This is not only true for the Immigration and

Nationality Act but for other federal statutes as well.
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 5 of 11

6. My counsel did not inform me of any adverse collateral consequences of an ACD
respecting future work permits and border control. See Exhibit A, 44. This is a. serious omission
by counsel. See Smith v. Bank of Am. Corp., 865 F. Supp. 2d 298 (E.D.N.Y. 2012) (holding that
plaintiffs state criminal attorney’s omission to inform plaintiff of the adverse collateral
consequences of an ACD respecting future employment constitutes a serious omission). in Padilla
v. Kentucky, $59 U.S. 356 (2010), the U.S. Supreme Court held that-a constitutionally competent
counsel would have advised the defendant about the collateral consequences of a plea.

7. Equally problematic is that my counsel failed to move this Court to undo the ACD
before it expired on March 10, 2015, even though I asked him to. /d., 43. According to the Court
of Appeals, when defense counsel disregards client's timely request to file a notice of appeal, the
attorney "acts ina manner that is professionally unreasonable" (Roe v. Flores-Ortega, 528 US 470,
477). See People v. Syville, 15 N.Y .3d 391,397 (N.Y. 2010), The same must apply to my counsel’s
declination to timely move this Court to vacate the ACD.

8. While the ACD might have been a proper resolution absent the 1,251 unlawful
surveillance images in the criminal file, the ACD was no longer tational when it became clear that
I was the victim of a felony sex crime rather than the perpetrator. As I explained in my motion
pursuant to CPL § 440.10(1)(h), the 1,251 unlawful surveillance images in the criminal record are.
material exculpatory evidence and go to my guilt or innocence or punishment. The People should
have turned the 1,251 nude photos over during plea discussions. The failure to do so is yet another
violation of my constitutional rights. See People v. Martin, 240 AD2d 5 (ist Dept., 1998). It is a
fundamental precept, acknowledged centuries before the criminal justice system was even created,
that the governing laws in criminal matters must protect the innocent accused of a crime from
injustice. See Coffin v. United States, 156 US 432, 454 (U.S. 1895) (citing Roman law).

3
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 6 of 11

9, The right to effective assistance of counsel settled under both the Federal and State
Constitutions. See People v. Bachert, 69 N.Y.2d 593 (N.Y. 1987). The Court of Appeals
recognized the writ of coram nobis as the best available remedy under all the circumstances. The
Court of Appeals held that inasmuch as the Criminal Procedure Law failed to anticipate and to
provide for a particular situation, the remedy fies in the invocation and determination of the
traditional writ of coram nobis. bd.

10. The Court of Appeals has not hesitated to expand the scope of coram nobis when
necessary to afford the defendant a remedy in those cases in which no other avenue of judicial
relief appeared available. See People v. Hairston, 10 N.Y.2d 92, 93-94. The Court of Appeals
afforded the defendant writ of coram nobis relief in a case where counsel failed to prosecute the
appeal despite the appellant's wishes that he do so. See People v. Syville. This should mutatis
mutandis apply to my counsel’s failure to move this Court to vacate the ACD before it expired.
This Court should also consider that the People deliberately thwarted me by running out the clock
on me and telling me that the ACD could still be undone after it had expired. See People v. Johnson,
69 NY2d 339, 341-342 (N.Y. 1987); People v. Thomas, 47 NY2d at 43 (N.Y. 1979).

ll. The City Court of Troy denied a CPL § 440.10 bid to vacate an ACD, holding that
‘the matter was dismissed and sealed back in [2015]... There is nothing to reopen.’ See People v.
Anonymous, 34 Msc3d 1231(A) *2 (Troy City Court 2012), The decision. by the City Court of
Troy is clearly at odds with CPL § 160.50(ii), which states thai the records will be made available
to a law enforcement agency if justice requires that. Both cannot be true at the same time. Either

there is nothing to reopen or the records will be made available if justice so requires.
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 7 of 11

12. This Court should not perpetuate the myth that an ACD renders the arrest and
prosecution a nullity, See Smith v. Bank of Am. Corp. (holding that Bank of America in New York
correctly withdrew an offer of employment afier an FBI-background check revealed that plaintiff
had been arrested and charged with petit larceny even though the case had. been discontinued by
way of an ACD). As I set out in my previous motion, this Court must ensure my right to due

process under the United States Constitution and the Constitution of New York.

CONCLUSION
WHEREFORE, for the foregoing reasons and the reasons set out in my prior motions, I
respectfully petition for writ of coram nobis relief to vacate the Adjournment in Contemplation of
Dismissal, and that this Court issue any other relief it deems just and equitable.

Dated: Amsterdam, the Netherlands

November 29, 2018
Signature,

 

\

Heleen Mees
Defendant Pro Se

To: Clerk of the Court
Hon. Steven Statsinger
District Attormey’s Office

FERIFICATION PAGE FOLLOWS

3
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 8 of 11

VERIFICATION PURSUANT TO CPLR § 2106(b)

| affirm this 29th day of November 2018, under the penalties of perjury under the laws of New
York, which may include a fine or imprisonment, that I am physically located outside the
geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States, that the foregoing is
true, and | understand that this document may be filed in an action or proceeding in acourt of law,

Signature,

Heleen Mees
Defendant Pro Je
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 9 of 11

EXHIBIT A
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 10 of 11

CRIMINAL COURT OF THE STATE OF NEW YORK
NEW YORK COUNTY: PART D

 

 

THE PEOPLE OF THE STATE OF NEW YORK,

AFFIRMATION OF
IRA D. LONDON ESO.
~against-
NO. 2013NY050589
HELEEN MEES,

Defendant.

 

IRA D. LONDON, an attomey duly admitted to practice law before the Courts of this
State, affirms as follows pursuant to CPLR 2106:

1. 1 represented the defendant, Heleen Mees (“Mees”), in the above-referenced
matter. On March 10, 2014, | secured an Adjournment in Contemplation of Dismissal (“ACD”)
for her. The case was set for dismissal on March 9, 2015.

2. On October 13, 2014, my client discovered that the complaining witness, Willem
H. Buiter, had used 1,251 unlawful surveillance images of my client to secure her arrest and
prosecution. Ever since the finding of the 1.251 unlawful surveillance images, Mees has insisted
that she wanted the ACD to be undone and go to trial in case the Manhattan District Attorney’s
office would not disrniss the charges of its own volition. Mees sent me several emails to that
extent, including on November 19, 2014, and January 15, 2015.

3. When the Manhattan District Attorney's office informed Mees on February 10,

2015, that the charges would not be dismissed, Mees asked me the following day in a conference

call to.move the Court to vacate the ACD. but I declined to do so.
Case 1:19-cv-07346-AJN-KNF Document 24-9 Filed 11/26/19 Page 11 of 11

f

4, in January 2016, Mees, a citizen of the Netherlands, had difficulty renewing her
United States work visa even though | had previously told that her record in this case should be

sealed. In my experience an ACD has never had any adverse immigration consequences.

New York, New York

Dated: November 27, 2018

 

lra D, London Esq.

Law Offices of London & Robin
99 Park Ave.

Suite 2600

New York, NY 10016
